                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


BLOUNT CIVIL ACTION


VERSUS 20-582-SDD-RLB


CARMAXAUTO FINANCE


                                          RULING

        The Court, after carefully considering the Motion\ the record, the law applicable to

this action, and the Report and Recommendation2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated June 9, 2021, to which no objection has been filed,

hereby approves the Report and Recommendation of the Magistrate Judge and adopts it

as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that Defendant's Motion to Dismiss3 is GRANTED,and

Plaintiffs claims against CarMax Auto Finance are DISMISSED WITH PREJUDICE.

        Signed in Baton Rouge, Louisiana the J[_ day of July, 2021.




                                      CHIEF JUDQ^SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc. 13.
2 Rec. Doc. 17.
3Rec. Doc. 13.
